MEMORANDUM **
Michael L. Montalvo appeals pro se from the district court’s denial of his motion, brought under former Fed.R.Crim.P. 35(a), to correct the life sentence imposed upon resentencing for his 1989 conviction for operating a continuing criminal enterprise, in violation of 21 U.S.C. § 848. We have jurisdiction under 28 U.S.C. § 1291. We review the district court’s ruling on a motion brought under former Rule 35(a) for “illegality or gross abuse of discretion,” United States v. Housepian, 359 F.3d 1144, 1153 (9th Cir.2004) (en banc), and we affirm.
Montalvo contends that the district court grossly abused its discretion when it denied his Rule 35(a) motion. We disagree. The district court did not abuse its discretion in determining that the law of the case doctrine foreclosed consideration of his arguments. See United States v. Alexander, 106 F.3d 874, 876 (9th Cir.1997) (stating that a court is generally precluded from reconsidering an issue that has already been decided by the same court or a higher court in the identical case).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.